



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : Laureat A+ Ltd. c. Borg, 2019
    ONCA 456

DATE : 20190604

DOSSIER : C65317

Les juges Sharpe, van Rensburg
    et Harvison Young

ENTRE

Laureat
    A+ Ltd.
,
Cécile Mbaya
, Moss Mbaya, Patrick
    Mbaya (mineur à linstance) représenté par sa mère, Cécile Mbaya (tutrice à
    linstance), Marlyn Mbaya (mineure à linstance) représenté par sa mère, Cécile
    Mbaya (tutrice à linstance)

Appelants

et

Paul Borg, 4387872 Canada Inc.
    & 122703 Canada Inc.

Intimés

Kibondo Kilongozi, pour les appelants

Denis Cadieux, pour les intimés

Date de laudience : Le 27 mai 2019

Décision rendue séance tenante.

En
    appel du jugement de la juge S. Gomery de la Cour supérieure de lOntario, en
    date du 27 mars 2018.

MOTIFS
    DE LA COUR

[1]

Les appelants soulèvent deux motifs dappel :

1.
Responsabilité pour léchec de la
    garderie

[2]

La juge de première instance a constaté que les
    appelants nont pas réussi à prouver que les intimés ont provoqué léchec de leur
    entreprise de garderie et quils sont donc responsables pour les pertes liées à
    celle-ci. Cette contestation est fondée sur la preuve. Les appelants étaient
    déjà en défaut de payer quatre mois de loyer lorsque la demande pour un permis
    de changement dutilisation a été faite. La juge de première instance a trouvé
    le témoignage de Mme Mbaya moins crédible que celui de M. Borg.

[3]

Nous ne voyons aucune erreur de droit ou erreur
    manifeste et dominante de fait qui permettrait à cette cour dintervenir.

2.
Enrichissement sans cause

[4]

Les appelants étaient en défaut de payer quatre
    mois de loyer lorsque lintimé a résilié le bail. Aucune preuve ne fut
    présentée selon laquelle les rénovations faites par les appelants auraient
    profité aux intimés. De toute façon, un propriétaire est en droit de garder les
    améliorations à la résiliation du bail. Largument selon lequel les intimés
    sont responsables pour enrichissement sans cause est sans fondement.

[5]

En ce qui concerne la disposition des biens des
    appelants, la juge de première instance a accordé 2 000 $. Les appelants nont
    soulevé aucune erreur concernant cette décision.

Conclusion

[6]

Lappel est donc rejeté, avec dépens fixés à 12 500
    $.

Robert
    J. Sharpe j.c.a.

K.
    van Rensburg j.c.a.

A.
    Harvison Young j.c.a.


